Order entered October 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00709-CV

                      IN THE INTEREST OF I.S., ET AL., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-10695

                                              ORDER
       This appeal from a decree of termination of parental rights was filed by Mother, who also

appealed a companion termination case docketed appellate cause number 05-19-00711-CV.

Subsequently, the father of the children in the companion case appealed. Father’s notice of

appeal was filed in both this cause and cause number 05-19-00711-CV. Because Father’s appeal

is limited to the companion case, we STRIKE from this cause Father’s notice of appeal.

Mother is the sole appellant in this cause.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE